 

AO 245B (CASDRev. 02/] 8) Judgment in a Criminal Case F § L E b

 

UNITED STATES DISTRICT CoURTJAN 1 8 2018

SOUTHERN DISTRICT OF CALIFORNLI&LERKl u_s, DlSTR|cT couRT

souTHERN msTRoc'r oF cALlFoRNlA
UNITED STATES OF AMERICA JUDGMENT INB¥ CRIMINAL CASE DEPuTY

V_ (For Offenses Committed On or After November l, 1987)
SOFIA RAMIREZ-PEREDO (l)

 

 

 

Case Number: 3:18-CR-O4885-GPC

Gretchen C. VonHelms

Defendant’s Attomey

REGlsTRATIoN No. 72671-298

[:] _

THE DEFENDANTI

pleaded guilty to count(s) l Of the IrlformatiOn.

 

was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

Tit|e and Section / Nature of Offense Count
18:1546(B)(3) - Fa|se Attestation (Fe|ony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of l984.

|:l The defendant has been found not guilty on count(s)

 

\:\ Count(s) dismissed on the motion of the United States.

Assessment: $100.00 - Waived

JVTA Assessment*: $
|:l

;Justice for Victims of Trafficking Act of 2015, Pub. L. No. l 14-22.
Fine Waived \:l Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Januarv 18. 2019

Date of Imposition of Sentence

if// ” ij 45
/ L’\</&> L/Q

HON. GONZALO P. CURIEL
UNITED STATES DISTRICT JUDGE

3:18-CR-O4885-GPC

AO 2453 (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: SOFIA RAMIREZ-PEREDO (l) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-04885-GPC

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time Served as to count l.

l:l|j

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
[l at A.M. on

 

[l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before
[l as notified by the United States Marshal.

[l as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as folloWs:

31

Defendant delivered on tO

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-04885-GPC

